NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID GETZEN,                                   No. 20-17241

                Plaintiff-Appellant,            D.C. No. 3:20-cv-08066-SRB-DMF

 v.
                                                MEMORANDUM*
JUAN GARCIA ROMERO, Detention
Officer,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      David Getzen appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Erlin v. United States,

364 F.3d 1127, 1130 (9th Cir. 2004) (dismissal on the basis of the statute of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
limitations); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under

28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Getzen’s action because it is barred by

the applicable two-year statute of limitations. See Jones v. Blanas, 393 F.3d 918,

927 (9th Cir. 2004) (§ 1983 claims are governed by the forum state’s statute of

limitations for personal injury claims); TwoRivers v. Lewis, 174 F.3d 987, 991-92

(9th Cir. 1999) (the statute of limitations for § 1983 claims in Arizona is two

years).

      Getzen’s motion for default (Docket Entry No. 15) and motion to

consolidate (Docket Entry No. 16) are denied.

      AFFIRMED.




                                          2                                       20-17241